COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-08-304-CV


ISLAM TRADING CORPORATION                                        APPELLANTS
AND MOHAMMAD S. ISLAM

                                        V.

WICHITA FALLS KIWANIS TRUST                                         APPELLEE

                                    ------------

            FROM THE 30TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Appellants Islam Trading Corporation and Mohammad S. Islam attempt

to appeal from a June 19, 2008 summary judgment in favor of Appellee

Wichita Falls Kiwanis Trust. Appellants’ brief was originally due on September

29, 2008. On that date, Appellants filed a motion for extension of time to file

their brief. This court granted that unopposed motion and ordered the brief due


      1
          … See Tex. R. App. P. 47.4.
October 6, 2008.       On October 21, 2008, Appellants requested a second

extension. This court granted that extension over Appellee’s objections and

ordered the brief due October 27, 2008. On November 13, 2008, Appellants

requested a third extension, stating that they would “not seek any further

extensions.” This court granted that extension over Appellee’s objections and

ordered the brief due December 1, 2008.

      On December 18, 2008, Appellee filed a motion to dismiss this appeal for

want of prosecution because Appellants had still not filed a brief. As of this

date, Appellants have neither responded to the motion nor filed a brief. This

court is of the opinion that Appellee’s motion should be granted.

      Accordingly, the motion is granted, and we dismiss this appeal for want

of prosecution.2

                                                  PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: February 5, 2009




      2
          … See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                         2